DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER' S AMENDMENT
2.	An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Shoaib A. Mithani on 5/3/22.
The application has been amended as follows:
Cancel claims 13-14.
Allowable Subject Matter
Claims 1-12 and 15-20 are allowed
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claims.
The closest prior art of record US 2009/0277606 Al in view of US20090013676A1 teaches a heat exchanger system comprising: a fluid tank ; a lid  adapted to seal the fluid tank and comprising a first-fluid inlet to permit a first fluid to enter the fluid tank and a first-fluid outlet to permit the first fluid to exit the fluid tank; a microchannel evaporator disposed within the fluid tank (figs), the microchannel evaporator comprising: a plurality of microchannels, each microchannel of the plurality of microchannels comprising a first end portion that terminates in a first end and a second end portion that terminates in a second end; a second-fluid inlet coupled to the first end-tank for receiving a second fluid into the microchannel evaporator; a second-fluid outlet coupled to the second end-tank for expelling the second fluid from the microchannel evaporator; and a plurality of baffles positioned within the fluid tank, wherein the plurality of baffles comprise: a first baffle disposed between the first and second end portions of the plurality of microchannels, the first baffle directs the first fluid to flow past the plurality of microchannels a first time; a second baffle that causes the first fluid to flow past the plurality of microchannels a second time; and a third baffle that causes the first fluid to flow past the plurality of microchannels a third time; and wherein the first baffle and the second baffle are distinct in shape,  however the configuration is different and patentably distinct from the “a first end-tank coupled to each said first end portion of the plurality of microchannels; a second end-tank coupled to each said second end portion of the plurality of microchannels, wherein the first end-tank and the second end-tank are disposed in the fluid tank.
The prior art fails to neither anticipate nor render obvious the applicants’ invention.  Thus the applicants’ invention is novel and non-obvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GB 1365297 A, US 5296199 A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON A JONES/Examiner, Art Unit 3763